Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 7/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent no. 10078412 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

	EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James E. Boice on 7/22/2021.
The application has been amended as follows: 
In the claims:
	
Claim 1
1. (currently amended) 	A method comprising: 
	receiving, by one or more processors, an area defining user input that defines an area of a graphical user interface, wherein the area defining user input draws a geometric shape on the graphical user interface in order to define the area of the graphical user interface as a defined area;  
determining, by one or more processors, a graphical user interface action that is performed by a user in the defined area of the graphical user interface, wherein the graphical user interface action involves use of [[the]] a viewing controller widget on [[the]] a display device;   
	storing, by one or more processors, an event in an event log, wherein the event is generated in response to said determining the graphical user interface action that is performed by the user, wherein the event describes the graphical user interface action that is performed by the user, and wherein the event modifies the viewing controller widget;   
	receiving, by one or more processors, a predefined user input for displaying an event management viewer, wherein the event management viewer presents past user events that modified features of the viewing controller widget;   
	in response to receiving the predefined user input, displaying, by one or more processors, the event management viewer on the graphical user interface;  
	receiving, by one or more processors, a user selection of a previous event from the event management viewer, wherein the previous event is stored in the event log, wherein executing the user selection of the previous event provides a summary of a feature of the viewing controller widget, a hyperlink to help information regarding modifying the feature of the viewing controller widget, and an option to disable the feature of the viewing controller widget by using a single click, wherein the previous event stored in the event log previously modified the feature of the viewing controller widget, and wherein the previous event was generated as a result of one or more user interface actions with the graphical user interface; and  
	in response to receiving the user selection of the previous event from the event management viewer, modifying, by one or more processors, one or more features of the viewing controller widget based on the user selection of the previous event from the event management viewer. 

Claim 4
4. (currently amended) The method according to claim 1, further comprising:  
	receiving, by one or more processors, an event notification from an application operating in the defined area of the graphical user interface as the predefined user input.

Claim 7
7. (currently amended) The method of claim 1, wherein said modifying the one or more features of the viewing controller widget changes color settings of elements within the defined area of the graphical user interface.
Claim 8
8. (currently amended) 	The method of claim 1, further comprising: 
	presenting, by one or more processors, specific configuration options that are available for the defined area of the graphical user interface that is identified by the user selection of the previous event from the event management viewer. 

Claim 9
9. (currently amended) A computer program product for modifying a viewing controller widget, the computer program product comprising a non-transitory computer readable storage medium having program code embodied therewith, the program code readable and executable by a processor to perform a method comprising: 
 	receiving an area defining user input that defines an area of a graphical user interface, wherein the area defining user input draws a geometric shape on the graphical user interface in order to define the area of the graphical user interface as a defined area; 
	determining a graphical user interface action that is performed by a user in the defined area of the graphical user interface, wherein the graphical user interface action involves use of the viewing controller widget on [[the]] a display device;   
	storing an event in an event log, wherein the event is generated in response to said determining the graphical user interface action that is performed by the user, wherein the event describes the graphical user interface action that is performed by the user, and wherein the event modifies the viewing controller widget;  
	receiving a predefined user input for displaying an event management viewer, wherein the event management viewer presents past user events that modified features of the viewing controller widget;  in response to receiving the predefined user input, displaying the event management viewer on the graphical user interface;  
	receiving a user selection of a previous event from the event management viewer, wherein the previous event is stored in the event log, wherein executing the user selection of the previous event provides a summary of a feature of the viewing controller widget, a hyperlink to help information regarding modifying the feature of the viewing controller widget, and an option to disable the feature of the viewing controller widget by using a single click, wherein the previous event stored in the event log previously modified the feature of the viewing controller widget, and wherein the previous event was generated as a result of one or more user interface actions with the graphical user interface; and  
	in response to receiving the user selection of the previous event from the event management viewer, modifying one or more features of the viewing controller widget based on the user selection of the previous event from the event management viewer. 

Claim 12
12. (currently amended) The computer program product of claim 9, wherein the method further comprises: 	
	receiving an event notification from an application operating in the defined area of the graphical user interface as the predefined user input. 

Claim 15
15. (currently amended) The computer program product of claim 9, wherein said modifying the one or more features of the viewing controller widget changes color settings of elements within the defined area of the graphical user interface.   

Claim 16
16. (currently amended) The computer program product of claim 9, wherein the method further comprises:  presenting specific configuration options that are available for the defined area of the 

Claim 17
17. (currently amended) A method of operating a computer system comprising a display device that displays a user interface, wherein [[a]] one or more processors are  wherein the method comprises:  
	receiving, by one or more processors, a user input defining an area of a graphical user interface on [[a]] the display device, wherein the user input draws a geometric shape on the graphical user interface in order to define the area of the graphical user interface;   
	in response to the geometric shape defining the area of the graphical user interface, capturing, by one or more processors, events within the geometric shape on the graphical user interface that modify a viewing controller widget;   
	determining, by one or more processors, a graphical user interface action that is performed by a user in the defined area of the graphical user interface, wherein the graphical user interface action involves use of the viewing controller widget on the display device;   
	storing, by one or more processors, an event in an event log, wherein the event is generated in response to said determining the graphical user interface action that is performed by the user, wherein the event describes the graphical user interface action that is performed by the user, and wherein the event modifies the viewing controller widget;   
	receiving, by one or more processors, a predefined user input;   
	in response to receiving the predefined user input, displaying, by one or more processors, an event management viewer on the graphical user interface, wherein the event management viewer presents past user events that modified features of the viewing controller widget;
	receiving, by one or more processors, a user selection of a previous event stored in the event log, wherein executing the user selection of the previous event provides a summary of a feature of the viewing controller widget, a hyperlink to help information regarding modifying the feature of the viewing controller widget, and an option to disable the feature of the viewing controller widget by using a single click, wherein the previous event stored in the event log previously modified the feature of the viewing controller widget, and wherein the previous event was generated as a result of user interface actions with the graphical user interface; and  
providing, by one or more processors, configuration options for a user selected event from the event log, wherein the configuration options are presented in the event management viewer as one or more previous events related to the viewing controller widget, wherein the one or more previous events modify one or more features of the viewing controller widget. 

Claim 18
18. (currently amended) The method of claim 1, wherein the past user events that modified the one or more features of the viewing controller widget, the user selection of the previous event from the event management viewer, and the predefined user input are all performed by a same user. 

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 9, and 17 have been carefully considered.
As to claim 1:
The prior art of record does not disclose or render obvious the limitations “receiving, by one or more processors, an area defining user input that defines an area of a graphical user interface, wherein the area defining user input draws a geometric shape on the graphical user interface in order to define the area of the graphical user interface as a defined area; determining, by one or more processors, a graphical user interface action that is performed by a user in the defined area of the graphical user interface, wherein the graphical user interface action involves use of a viewing controller widget on a display device; storing, by one or more processors, an event in an event log, wherein the event is generated in response to said determining the graphical user interface action that is performed by the user, wherein the event describes the graphical user interface action that is performed by the user, and wherein the event modifies the viewing controller widget; receiving, by one or more processors, a predefined user input for displaying an event management viewer, wherein the event management viewer presents past user events that modified features of the viewing controller widget; in response to receiving the predefined user input, displaying, by one or more processors, the event management viewer on the graphical user interface; receiving, by one or more processors, a user selection of a previous event from the event management viewer, wherein the previous event is stored in the event log, wherein executing the user selection of the previous event provides a summary of a feature of the viewing controller widget, a hyperlink to help information regarding modifying the feature of the viewing controller widget, and an option to disable the feature of the viewing controller widget by using a single click, wherein the previous event stored in the event log previously modified the feature of the viewing controller widget, and wherein the previous event was generated as a result of one or more user interface actions with the graphical user interface; and in response to receiving the user selection of the previous event from the event management viewer, modifying, by one or more processors, one or more features of the viewing controller widget based on the user selection of the previous event from the event management viewer” in the specific combinations as recited in claim 1.

As to claim 9:
The prior art of record does not disclose or render obvious the limitations “receiving an area defining user input that defines an area of a graphical user interface, wherein the area defining user input draws a geometric shape on the graphical user interface in order to define the area of the graphical user interface as a defined area; determining a graphical user interface action that is performed by a user in the defined area of the graphical user interface, wherein the graphical user interface action involves use of the viewing controller widget on a display device; storing an event in an event log, wherein the event is generated in response to said determining the graphical user interface action that is performed by the user, wherein the event describes the graphical user interface action that is performed by the user, and wherein the event modifies the viewing controller widget; receiving a predefined user input for displaying an event management viewer, wherein the event management viewer presents past user events that modified features of the viewing controller widget;  in response to receiving the predefined user input, displaying the event management viewer on the graphical user interface; receiving a user selection of a previous event from the event management viewer, wherein the previous event is stored in the event log, wherein executing the user selection of the previous event provides a summary of a feature of the viewing controller widget, a hyperlink to help information regarding modifying the feature of the viewing controller widget, and an option to disable the feature of the viewing controller widget by using a single click, wherein the previous event stored in the event log previously modified the feature of the viewing controller widget, and wherein the previous event was generated as a result of one or more user interface actions with the graphical user interface; and in response to receiving the user selection of the previous event from the event management viewer, modifying one or more features of the viewing controller widget based on the user selection of the previous event from the event management viewer” in the specific combinations as recited in claim 9.

As to claim 17:
The prior art of record does not disclose or render obvious the limitations “receiving, by one or more processors, a user input defining an area of a graphical user interface on the display device, wherein the user input draws a geometric shape on the graphical user interface in order to define the area of the graphical user interface; in response to the geometric shape defining the area of the graphical user interface, capturing, by one or more processors, events within the geometric shape on the graphical user interface that modify a viewing controller widget; determining, by one or more processors, a graphical user interface action that is performed by a user in the defined area of the graphical user interface, wherein the graphical user interface action involves use of the viewing controller widget on the display device;	storing, by one or more processors, an event in an event log, wherein the event is generated in response to said determining the graphical user interface action that is performed by the user, wherein the event describes the graphical user interface action that is performed by the user, and wherein the event modifies the viewing controller widget; receiving, by one or more processors, a predefined user input; in response to receiving the predefined user input, displaying, by one or more processors, an event management viewer on the graphical user interface, wherein the event management viewer presents past user events that modified features of the viewing controller widget; receiving, by one or more processors, a user selection of a previous event stored in the event log, wherein executing the user selection of the previous event provides a summary of a feature of the viewing controller widget, a hyperlink to help information regarding modifying the feature of the viewing controller widget, and an option to disable the feature of the viewing controller widget by using a single click, wherein the previous event stored in the event log previously modified the feature of the viewing controller widget, and wherein the previous event was generated as a result of user interface actions with the graphical user interface; and providing, by one or more processors, configuration options for a user selected event from the event log, wherein the configuration options are presented in the event management viewer as one or more previous events related to the viewing controller widget, wherein the one or more previous events modify one or more features of the viewing controller widget” in the specific combinations as recited in claim 17.
Claims 2-8, 10-16, and 18-20 depend on one of independent claims 1, 9, and 17, and are therefore allowable for at least the reasons given above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTO BORJA/Primary Examiner, Art Unit 2173